Ellis, J.
Jack Stillman was confined in the county jail by the sheriff of Duval County under the authority of a writ of commitment, which was presumably issued by a court of competent jurisdiction, committing Stillman to the custody of the sheriff to-await the action of the Criminal Court of Record for Duval County upon a charge valid in form and substance of the violation of a criminal law.
' The petitioner applied to the judges of, the Circuit Court for Duval County for a.writ of habeas corpus alleging that he was confined and restrained, of his liberty in the county jail of Duval County, by virtue of a certain commitment, by the Sheriff of. Duval County; that a certified copy of the commitment was attached to the petition and marked exhibit “A” and by-special reference prayed to be made a part of the petition. It may be noted here that no copy of any commitment • was attached to the petition, so that the record does not disclose the nature and character of the crime with which the petitioner was charged.
The .petition also-alleges that at a preliminary hearing *168before the county judge “certain testimony was adduced upon which the commitment was based,” that a “copy of said testimony” was attached and marked exhibit “B” and prayed to be made a part of the petition. The copy of the testimony was not attached to the petition.
The petition alleges that petitioner “is informed by counsel and verily believes that the testimony referred to did not disclose sufficiently to find that probable cause existed to bind your petitioner over to the action of the Criminal Court of Record for Duval County, Florida, and that the action of the said Hon. John AY. DuBose, County Judge, in forming such conclusions were erroneous.”
A writ of habeas corpus was issued by Hon. Daniel A. Simmons, Circuit Judge, upon the petition, returnable February 16, 1923, at ten o’clock in the forenoon.
The. cause coming on to be heai’d “upon the writ of habeas corpus> the return thereto and the evidence adduced at the trial” the court ordered the petitioner to be remanded to the custody of the sheriff. The court made an order allowing a writ of error to be taken by the petitioner.
The record shows no return made by the sheriff to the writ of habeas carpus.
The transcript of the record contains a bill of exceptions which recites that at a term of the Circuit Court held at Jacksonville on February 16, 1923, “sitting in chambers” .the case of Jack Stillman, plaintiff, and R. E. Merritt as Sheriff, of Duval County, Florida, defendant, came on to be heard. The certificate of the judge recites that on the 24th day of February, A. D. 1923, at the term aforesaid, the court rendered judgment in favor of the defendant and against the petitioner and that on the 25th day of April, A. D. 1923, the “petitioner” proposed “this his bill of exceptions” to the opinions and decisions of the judge and requested him to sign the same which, he did *169on the 25th day of April, A. D. 1923. There is a certificate also that the bill of exceptions contains all the testimony adduced before the judge.
The court takes judicial knowledge that the fall term of the Circuit Court for Duval County began on the fourth Monday in November, 1922, and ended before the last Monday in March, 1923. That the spring term began the third Monday in May, 1923. The bill of exceptions also recites that this case was heard by the judge in chambers on the 16th day of February, 1923, and that the order remanding the petitioner was made on the 24th day of February, 1923. The bill of exceptions was presented for settlement on the 24th day of April, 1923, but the fall term of the Circuit Court for Duval County expired by limitation of láw on or before the last Monday in March.
It follows that the term of the court at which this case was heard had expired when the bill of exceptions was presented for settlement and signed by the judge.
There is no order in the record nor. recital in the bill of exceptions showing that extra time was allowed after the adjournment of court for the settlement and signing of a bill of exceptions, therefore what occurred in pais at the hearing of this cause is not properly nor authoritatively nor legally certified to this court. See Washington v. State, 48 Fla. 62, 37 South. Rep. 573; Lamb v. State, 50 Fla. 106, 38 South. Rep. 906; Hainlin v. Budge, 56 Fla. 342, 47 South. Rep. 825; Bardin v. L’Engle, 13 Fla. 571; Webster v. Barnett, 17 Fla. 272; Potsdamer v. State of Florida, 17 Fla. 895; Bush v. State, 21 Fla. 569; Myrick v. Merritt, 21 Fla. 799; Rehfield v. Moore, 76 Fla. 378, 80 South. Rep. 52; Montgomery v. State, 54 Fla. 73, 45 South. Rep. 813; Circuit Court Law Rule No. 97.
The presumption-obtains that the judgment of the Court was correct and entered in accordance with the essential *170requirements of' the law. See Bailey v. Clark, 6 Fla. 516; Davis v. Horne, 57 Fla. 396, 49 South. Rep. 505; Colson v. State, 51 Fla. 19, 40 South. Rep. 183; Lewis v. State, 55 Fla. 54, 45 South. Rep. 998; Fails v. State; 60 Fla. 8, 53 South. Rep. 612; Ann. Cas. 1912-B 1146 note; Bowen v. Darby, 14 Fla. 202; Stinson v. State, 76 Fla. 421, 80 South. Rep. 506.
■ No question has been presented or assigned for determination Upon any matter other than should be contained in án authentically prepared and certified bill of exceptions, the judgment ■ of the 'court should therefore be affirmed. See Washington v. State, supra.
So the judgment of the court is affirmed.
••"Taylor, C. J., and Whitfield, West and Terrell, J. J., concur. . ■ -